UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-03919 Name of Registrant: Vanguard STAR Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2011  October 31, 2012 Item 1: Reports to Shareholders Annual Report | October 31, 2012 Vanguard STAR ® Fund > Vanguard STAR Fund returned nearly 10% for the fiscal year ended October 31, 2012, ahead of its composite benchmark index and its composite peer group. > All of STAR’s 11 underlying funds produced positive returns, with the funds focused on large-capitalization value stocks performing the best. > For the ten years ended October 31, the STAR Fund had an average annual return of more than 7%, outperforming its comparative standards. Contents Yo ur Fund ’s T ot a l R et urn s. 1 Ch a i r m an ’s Lette r . 2 Fund P r ofile. 8 Pe r fo r m an ce S u mm ar y. 9 F i nan ci a l St a teme n ts. 11 Yo ur Fund ’s A fte r
